           Case MDL No. 2997 Document 37-2 Filed 03/23/21 Page 1 of 1




                               CERTIFICATE OF SERVICE


       I, Matthew R. Mendelsohn, Esq., hereby certify that on this 23rd day of March, 2021, I

caused a copy of the foregoing Notice of Appearance to be served upon:

          1. counsel of record in this case via the U.S. Judicial Panel on Multidistrict Litigation

              CM/ECF System; and

          2. the following parties via regular and certified mail:

                     Gerber Products Company
                     1812 North Moore St.
                     Rosslyn, Virginia 22209

                     Campbell’s Soup Company
                     1 Campbell Pl.
                     Camden, NJ 08103

                     Plum, PBC c/o
                     c/o Campbell’s Soup Company
                     1 Campbell Pl.
                     Camden, NJ 08103



Dated: March 23, 2021
                                            /s/ Matthew R. Mendelsohn
                                            Matthew R. Mendelsohn
                                            Mazie Slater Katz & Freeman, LLC
                                            103 Eisenhower Parkway
                                            Roseland, NJ 07068
                                            (973) 228-0391
                                            mrm@mazieslater.com

                                            Attorneys for Plaintiffs
